Mr. Chief Justice Walker delivered the opinion of the Court: On the trial below, the court, on behalf of the plaintiff, instructed the jury that if they believed, from the evidence, that the indebtedness accrued from the Railroad Bank to the Morris County Bank, for its notes of a less denomination than five dollars, unless they farther believed that the Morris County Bank was aware that it was a violation of the laws of the State of Illinois to circulate therein bills of that character, they should find for the plaintiff. Also, that if they believed, from the evidence, that the notes sued upon were given by plaintiff in error to secure a balance due from the Railroad Bank to the Morris County Bank, and he was, at the time, a principal shareholder in the former bank, then the consideration was sufficient These instructions were excepted to at the time they were given, and the errors assigned question their accuracy. The doctrine seems to be settled that, as a general rule, the law of the place where a contract is made, must govern the performance of its terms and conditions. But when it is to be per-, formed at a different place and under a different jurisdiction from that where it was entered into, then the law of the place of performance must govern. And. not only so, but the parties to the agreement are presumed to be informed in regard to the law of the place where performance is to be made, and to contract with a view to that law, unless it is otherwise expressed in the contract. And this is a legal presumption that cannot be rebutted. It is also a legal presumption that a dbntract is to be performed where it is made, unless it specifies a different place for the performance. Notwithstanding the arrangement was made in New Jersey; that the bills of the Morris County Bank should be deposited in the Bailroad Bank, yet the bills were sent to Illinois by the former, and the certificates of deposit bear date at Decatur, and no other place being named, they were payable at that place. And the notes are also dated at Decatur, and are payable by operation of law at the same place. 1 It then follows, that as these bills were sent to Illinois and deposited, and the notes and certificates of deposit were made in this State, and payable here, the laws of our State must govern, and the Morris County Bank and its agents must be held to have contracted with reference to these laws. The certificates were payable at the Bailroad Bank on their return. And as the agents of the Morris County Bank have made the contract to be governed by the laws of Illinois, they will not be heard to say that they were ignorant of these laws. The court therefore erred in instructing the jury, that the evidence should show that they had knowledge of the law prohibiting the circulation of such notes, and that contracts of which they formed the consideration are prohibited. It was equally an error to amend the first instruction of plaintiff in error so as to assert the same rule, which we have seen is obnoxious to the objection that the Morris County Bank should have had actual notice that the law prohibited the transaction. Although this is an ungracious defense, and is entitled only to such consideration as courts are compelled to give under the positive requirements of the law, still the instructions did not state the law correctly, and they for that 'reason may have misled the jury, in finding their verdict, and we must, therefore, hold them to be" erroneous. When such instructions have been given we are compelled to reverse, and send the case to another jury. For these reasons the judgment of the court below is reversed and the cause remanded. Judgment reversed.